United States Court of Appeals
                                                                                      Fifth Circuit

                     IN THE UNITED STATES COURT OF APPEALS                         FILED
                                                                                 June 24, 2005
                                 FOR THE FIFTH CIRCUIT
                                 _____________________
                                                                           Charles R. Fulbruge III
                                      No. 05-50043                                 Clerk
                                 _____________________

UNITED STATES OF AMERICA
                        Plaintiff - Appellee
                         v.
RICHARD CLARK
                        Defendant - Appellant
                           ---------------------
           Appeal from the United States District Court for the
                  Western District of Texas, San Antonio
                              5:03-CR-626-ALL
                           ---------------------
Before GARZA, DeMOSS, and CLEMENT, Circuit Judges.

PER CURIAM:*


       IT IS ORDERED that appellee’s motion to vacate sentence is

GRANTED.

       IT IS FURTHER ORDERED that appellee’s motion to remand to

district court for resentencing in light of the Supreme Court’s

recent opinion in Booker and this Court’s opinion in Mares is

GRANTED.

       IT IS FURTHER ORDERED that appellee’s motion to extend time

to file appellee’s brief 14 days from the Court’s denial of

appellee’s motion to vacate and remand is MOOT.


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.